Cite as 2016 Ark. 154

                SUPREME COURT OF ARKANSAS
                                      No.   CV-16-205

PATRICIA GARRETT                                 Opinion Delivered   April 7, 2016
                               APPELLANT
                                                 MOTION FOR OUT OF TIME
V.                                               APPEAL AND FOR RULE ON
                                                 CLERK

ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                   MOTION GRANTED.
                    APPELLEE


                                       PER CURIAM



       Appellant Patricia Garrett, by and through her attorney, Valerie L. Goudie, brings this

motion for belated appeal. Garrett seeks to appeal the order terminating her parental rights,

which was entered on November 9, 2015. Pursuant to Arkansas Supreme Court Rule 6-

9(b)(1), in dependency-neglect cases, the notice of appeal must be filed within twenty-one

days following the entry of the order from which the appeal is being taken. Therefore, the

notice of appeal was due no later than November 30, 2015; however, it was not filed until

January 8, 2016. Goudie filed a motion for new trial on November 18, 2015, and she states

that it was her mistaken belief that the filing of a motion for new trial extends the deadline

for filing a notice of appeal by thirty days from the deemed-denied date.

       The express purpose of Rule 6-9(b) is to expedite the appellate process in

dependency-neglect cases. See, e.g., Ratliff v. Ark. Dep’t of Human Servs., 371 Ark. 534, 268
S.W.3d 322 (2007) (per curiam). Although Rule 4(b)(1) of the Arkansas Rules of Appellate

Procedure–Civil allows the deadline for a notice of appeal to be extended when certain
                                   Cite as 2016 Ark. 154

posttrial motions have been filed, we have held that we will not extend that rule to

dependency-neglect cases because doing so would vitiate the purpose of Rule 6-9(b). Id.,

268 S.W.3d 322. Goudie admits that she erred in failing to file a timely notice of appeal.

When an attorney candidly admits fault for failing to perfect an appeal, we will grant the

motion for belated appeal, and a copy of the opinion will be forwarded to the Committee

on Professional Conduct. See McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004).

Accordingly, we grant the motion and forward a copy of this opinion to the Committee.

      Motion granted.

      WOOD, J., not participating.

      Valerie L. Goudie, for appellant.

      No response.




                                            2